In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-482 CR

____________________


JASON DWAYNE SHIELDS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 82794




MEMORANDUM OPINION
	Jason Dwayne Shields pleaded no contest to the state jail felony offense of burglary
of a building. See Tex. Pen. Code Ann. § 30.02(a)(1) (Vernon Supp. 2003).  Following
a plea bargain agreement between Shields and the State, (1) the trial court sentenced Shields
to one year of confinement in a state jail facility.
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On September 5, 2002,
Shields was given an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
	The general notice of appeal filed by Shields failed to invoke our appellate
jurisdiction.  White v. State, 61 S.W.3d 424, 428-29 (Tex. Crim. App. 2001); Cooper v.
State, 45 S.W.3d 77, 78 (Tex. Crim. App. 2001). (2) 
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  Shields raises no points of error over which
we have jurisdiction.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

								PER CURIAM

Submitted on January 2, 2003
Opinion Delivered January 15, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.  The "Agreed Punishment Recommendation" provided for dismissal of another
indictment and for its consideration in punishment.  See Tex. Pen. Code Ann. § 12.45
(Vernon 1994).  In addition, the State agreed to eighteen months of confinement as the
upper limit of the range of punishment. These circumstances establish the existence of a
plea bargain agreement as to the punishment to be assessed by the trial court.  See
Delatorre v. State, 957 S.W.2d 145 (Tex. App.-Austin 1997, pet. ref'd). 
2.   The notice of appeal must specify that the appeal is for a jurisdictional defect,
specify that the substance of the appeal was raised by written motion and ruled on before
trial, or state the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).